Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146478 & (82)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 146478
                                                                    COA: 307758
                                                                    St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the November 15, 2012 judgment of the
  Court of Appeals is considered, and it is GRANTED, limited to whether Miller v
  Alabama, 567 US ___; 132 S Ct 2455; 183 L Ed 2d 407 (2012), applies retroactively
  under federal law, per Teague v Lane, 489 US 288; 109 S Ct 1060; 103 L Ed 2d 334
  (1989), and/or retroactively under state law, per People v Maxson, 482 Mich 385 (2008),
  to cases that have become final after the expiration of the period for direct review.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of this Court when it will hear oral argument in People v Eliason (Docket No.
  147428) and People v Davis (Docket No. 146819). The Court will issue a separate
  scheduling order specifying the parameters for oral argument, including time limits,
  allocation of time, and additional parties invited to participate in oral argument.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
         h1105
                                                                               Clerk